UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 – August 31, 2016 Item 1: Reports to Shareholders Annual Report | August 31, 2016 Vanguard International Growth Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard International Growth Fund returned about 9% for the 12 months ended August 31, 2016, well ahead of its benchmark and the average return of its peers. • The fund’s advisors added value in Europe, emerging markets, and the Pacific region. In Europe, the fund outperformed its benchmark in France, Germany, and the United Kingdom, the region’s three largest markets. Stock selection in China largely drove the fund’s outperformance in emerging markets. • In the Pacific region, the fund’s local currency returns in Japan were negative; a stronger yen compared to the U.S. dollar, however, meant that returns for U.S. investors were positive. The opposite was true in Europe, where returns were, on average, positive in local currencies but negative for U.S. investors, thanks to the relative strength of the dollar. • Performance was mixed across industry sectors. Information technology was the strongest-performing sector, while financials turned in the weakest returns. Total Returns: Fiscal Year Ended August 31, 2016 Total Returns Vanguard International Growth Fund Investor Shares 8.95% Admiral™ Shares 9.07 MSCI All Country World Index ex USA 2.92 International Funds Average 1.35 International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Total Returns: Ten Years Ended August 31, 2016 Average Annual Return International Growth Fund Investor Shares 3.87 % Spliced International Index 0.89 International Funds Average 1.69 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average International Growth Fund 0.47% 0.34% 1.37% The fund expense ratios shown are from the prospectus dated December 22, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2016, the fund’s expense ratios were 0.46% for Investor Shares and 0.33% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: International Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, Even as the global economy continued to expand at a slow but sustained pace over the 12 months ended August 31, 2016, a series of disquieting developments highlighted the importance for investors of remaining disciplined. Chief among them was “Brexit”—the British public’s vote to exit the European Union—but plenty of others moved the markets as well. We saw sharp ups and downs in the prices of oil and other commodities, choppy U.S. job numbers, shifting expectations about when the Federal Reserve might raise interest rates again, and decreases in already negative yields for European and Japanese government bonds. Beyond being the end of the fiscal period, August marked a milestone: 40 years since Vanguard introduced the first index mutual fund. In ways that are perhaps still not fully appreciated, indexing has vastly improved investing for individuals, advisors, and institutions all over the world. Later in this letter, I’ll discuss the revolution wrought by what was initially a little-heralded new fund from a fledgling outfit in Valley Forge, Pennsylvania. Brexit added another layer of uncertainty for investors I think it’s fair to say that the momentous June 23 Brexit vote caught even the British off guard. Although we saw some market jitters in the run-up to the referendum, the unexpected outcome triggered a spike in 3 volatility worldwide. Stocks around the world lost 5%–10% in U.S. dollar terms in the first two trading sessions following the vote, with U.K. and European markets among the hardest hit; global bonds, though, headed in the other direction. It was a textbook illustration of the value of having a diversified portfolio. That kind of volatility can push investors to “do something.” But some of the worst days in the stock markets are sometimes followed by some of the best—as happened at the end of June. Investors who scrambled to protect their portfolios by shedding stocks amid headlines warning of a global market meltdown may well have ended up locking in post-Brexit losses, then missing out on the strong rebound that took place just days later. Those headlines were noise that investors would have been better off tuning out. I’m pleased to say that Vanguard investors on the whole did just that—we continued to see cash flows into our funds in the days after the vote. For the 12 months, stocks generally finished higher, with U.S. stocks up more than 11% and international stocks about 3% for U.S.-based investors. In a surprise, bonds turned in a solid performance that few would have predicted a year ago. It seemed as if rates had fallen so far that they couldn’t go any lower, but many did. Central banks in a number of European countries and Japan set key monetary policy rates below zero. Market Barometer Average Annual Total Returns Periods Ended August 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 11.69% 12.02% 14.60% Russell 2000 Index (Small-caps) 8.59 8.53 12.85 Russell 3000 Index (Broad U.S. market) 11.44 11.74 14.46 FTSE All-World ex US Index (International) 3.37 2.59 3.72 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.97% 4.37% 3.24% Barclays Municipal Bond Index (Broad tax-exempt market) 6.88 6.47 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.18 0.05 0.06 CPI Consumer Price Index 1.06% 0.98% 1.23% 4 These policies held down short-term rates, while more muted expectations for global growth and inflation weighed on longer-term rates. Yields in the United States weren’t quite as low as in many developed countries. The Fed raised the federal funds target rate only once, in December, to a slim 0.25%–0.5%. Further out on the maturity spectrum, the bellwether 10-year U.S. Treasury yield dropped in early July to a record low 1.36%, before moving back up a little to end the period at 1.58%. Over the 12 months, U.S bonds returned about 6%, and international bonds returned even more—about 11%—for U.S.-based investors, again underscoring the markets’ unpredictability and the merits of diversification. Over the years, many investors have embraced the pluses of indexing Market upsets like Brexit aren’t rare occurrences. Fortunately, indexing has proved to be a durable behavioral tool to help keep investors from making bad financial decisions when upsets happen. In fact, this is one of indexing’s less appreciated benefits: Holding index funds as part of a broadly diversified portfolio can counterbalance that tendency to react to news headlines. When times are volatile, you’ll know you might have some exposure to a part of the market that has dropped, but also to other parts that may be holding up better. Vanguard’s launch of the First Index Investment Trust, now Vanguard 500 Index Fund, initially met with a frosty reception. Its mandate to track the performance of a broadly diversified benchmark at a low cost seemed underwhelming to an investing public accustomed to funds that offered the chance to outperform. Investors have since come around, as experience has demonstrated the benefits of low costs and broad diversification. Indexing accounted for about 30% of U.S. mutual fund and exchange-traded fund (ETF) assets at the end of 2015, according to the Investment Company Institute. Some now even proclaim the “triumph of indexing,” implying that it’s the only way to invest. In our view, the rise of indexing has served to underscore an investment principle that long predates 1976: A long-term, low-cost, diversified approach gives investors the best chance for success. That’s true whether the investments you choose are indexed or actively managed—or both. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 9, 2016 5 Advisors’ Report For the fiscal year ended August 31, 2016, Vanguard International Growth Fund returned 8.95% for Investor Shares (9.07% for Admiral Shares), well ahead of its benchmark index and the average return of peer funds. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. Please note that shortly after the end of the period, Schroder Investment Management North America Inc. will mark its 35th anniversary as an advisor to the fund. Also, as was previously announced, M&G Investment Management Limited is no longer an advisor to the International Growth Fund. The assets formerly managed by M&G have been allocated between Baillie Gifford Overseas Ltd. and Schroder Investment Management North America Inc. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how the portfolio’s positioning reflects this assessment. These comments were prepared on September 22, 2016. Vanguard International Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Baillie Gifford Overseas Ltd. 60 13,543 The advisor seeks stocks that can generate above-average growth in earnings and cash flow, producing a bottom-up, stock-driven approach to country and asset allocation. An in-depth view on each company is measured against the consensus view, leading to discrepancies and potential opportunities to add value. Schroder Investment 39 8,708 Equity analysts located around the world and an Management North America Inc. international team of global sector specialists help to identify reasonably priced companies with strong growth prospects and a sustainable competitive advantage. Cash Investments 1 153 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Baillie Gifford Overseas Ltd. Portfolio Managers: James K. Anderson, Head of Global Equities Kave Sigaroudinia, Head of EAFE Alpha Research Over the last 12 months, sluggish economic growth and political uncertainty have made international investors gloomy. We prefer, however, to focus on areas of clear and significant progress that is driven by innovation. As long-term investors, we aim to stay the course. Indeed, we took the opportunity during the year to add holdings with exciting growth potential. Political turmoil in Britain has little direct impact on your portfolio, and we have not reacted to it. But the Brexit vote has revealed some fault lines that may run across national borders. The political sustainability of rising inequality within developed countries has been intensely debated in recent years. Globalization greatly benefits developing countries, and over the past decade we have invested in many companies that have benefited from catch-up growth in these emerging markets. However, globalization has also increased wage competition for the less fortunate of the Western world’s workforce. The burden of austerity measures has exacerbated this imbalance. To avoid instability that might threaten long-term investment success, action must be taken to support those most affected by the downsides of twenty-first-century progress. We can play a small part ourselves, by continuing to encourage companies to invest for the long term and providing capital to those who have a chance of attaining successful and scalable innovation. Many of our holdings are reaping the benefits of investment. Tencent, Alibaba, and Baidu continue to lead the way in internet-based commerce in China, and they contributed strongly to performance. Mobile internet platforms have given these companies direct access to a huge and emerging consumer base, and they are expanding beyond their core businesses and disrupting industries ranging from retail and advertising to travel and banking. As with Amazon in the United States, this allows for sustained growth rates unimaginable for most large companies. Similar e-commerce opportunities exist in other countries and Naver (South Korea), MercadoLibre (Latin America), and Zalando (Europe) have also performed well during the year. Three of our health-care holdings performed strongly; each has the potential to improve this huge industry in different ways. M3, which uses the internet to connect physicians, patients and pharmaceutical companies more efficiently, is growing rapidly outside its Japanese base. Genmab, a Danish biotechnology company that is developing antibody therapies for cancer and other diseases, has delivered promising data in the trial of its treatment for multiple myeloma. Celltrion, a South Korean pharmaceuticals company offering 7 generic versions of biological drugs, is expanding the markets where it enjoys regulatory approval. Our European bank holdings again performed weakly. Continued low interest rates are hindering their profitability, and uncertainty about economic growth has reignited concerns about their financial solidity. We have sold the portfolio’s holdings in Bank of Ireland, UniCredit, and Banco Santander as a result. We have also sold food retailers BIM and Magnit, as the deteriorating political and economic situation in their home countries (Turkey and Russia, respectively) is reducing their growth prospects. We have reinvested the proceeds in TAL Education, a Chinese K-12 after-school tutoring company; Pigeon, a Japanese consumer goods company expanding in Asia; and Banco Bilbao Vizcaya Argentaria, a Spanish bank whose focus on technology should strongly differentiate it from competitors over the next decade. We have also added a new holding: Mobileye, an Israeli company that is a leader in the exciting area of advanced driver assistance systems. Schroder Investment Management North America Inc. Portfolio Manager: Simon Webber, CFA International equity markets made modest gains over the last 12 months. Worries about the health of the Chinese economy caused a sell-off at the start of 2016, but this environment presented some excellent buying opportunities. Some of our top contributors have come from emerging markets. Chip maker Taiwan Semiconductor Manufacturing was the standout performer, as its scale and lead in manufacturing delivered market share gains despite a period of de-stocking and global weakness in smartphone sales. We also benefited from our positions in two Brazilian companies: drugstore chain Raia Drogasil and stock exchange BM&F Bovespa. Although the economic situation in Brazil remains very tough, the new government is acting fast to improve confidence in the national finances. These two companies have proven to be excellent businesses that have thrived throughout one of the most severe recessions in a major economy for decades. Chinese e-commerce giant Alibaba was another key performer. Our conviction here has strengthened, and we do not believe that the market is adequately recognizing the growth potential of its cloud computing and payments businesses. The technology sector as a whole is home to many exceptionally strong and disruptive companies at present, and we have increased our exposure by purchasing Keyence and Naver. Japanese company Keyence is growing rapidly by offering manufacturing businesses customized automation solutions that use sensors and monitoring equipment to improve productivity. Naver is dominant in online 8 search and e-commerce within its home country, South Korea; more recently, it has developed a powerful messaging platform, Line, which has become the main consumer messaging platform in Japan and Taiwan. Among financials, a number of the banks we held suffered, buffeted by concerns about rising credit provisions for commodity sector loans and negative interest rates in the European Union and Japan. We have reduced exposure to the sector somewhat and focused on holding only banks where we feel the capital generation and capital position is strong. Deutsche Bank and HSBC left the portfolio as a result. Our largest detractor was Indian telecom provider Idea Cellular; a disruptive new entrant to the Indian market has put increased pressure on industry profitability, and the company’s stock declined as a result. While its operating environment has turned less favorable, Idea Cellular is well-run, and we expect that there will be enough long-term growth in India’s mobile connectivity to support good long-term returns for the four major operators. One concern is the extent of recent investor preference for “low volatility” stocks as the era of very low interest rates continues, forcing investors to look for alternatives to bond-like income streams. This group of defensive businesses is now valued at a premium to more economically sensitive industries that is hard to justify by fundamentals, and the companies will be vulnerable to any increase in global interest rates. We continue to avoid utility and real estate stocks on this basis. There are of course considerable political and economic uncertainties—but this is always the case. We could not be more confident that, in the long run, well-governed companies that invest to drive growth and maintain a sustainable competitive advantage will outperform. And we remain intensely focused on seeking out these companies. 9 International Growth Fund Fund Profile As of August 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWIGX VWILX Expense Ratio 1 0.47% 0.34% Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 132 1,846 Median Market Cap $34.4B $29.6B Price/Earnings Ratio 28.7x 21.2x Price/Book Ratio 2.7x 1.6x Return on Equity 17.7% 15.1% Earnings Growth Rate 11.2% 7.1% Dividend Yield 1.6% 3.1% Turnover Rate 29% — Short-Term Reserves 0.4% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 21.8% 11.5% Consumer Staples 6.5 11.1 Energy 1.4 6.4 Financials 17.3 25.2 Health Care 9.8 8.7 Industrials 10.8 11.8 Information Technology 22.4 9.4 Materials 4.1 7.4 Other 2.0 0.0 Telecommunication Services 3.9 5.1 Utilities 0.0 3.4 Volatility Measures MSCI AC World Index ex USA R-Squared 0.95 Beta 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Tencent Holdings Ltd. Internet Software & Services 4.9% Alibaba Group Holding Internet Software & Ltd. Services 4.2 AIA Group Ltd. Life & Health Insurance 3.3 Industria de Diseno Textil SA Apparel Retail 3.2 Amazon.com Inc. Internet Retail 3.2 Baidu Inc. Internet Software & Services 3.1 ARM Holdings plc Semiconductors 2.1 SMC Corp. Industrial Machinery 1.9 SoftBank Group Corp. Wireless Telecommunication Services 1.9 Zalando SE Internet Retail 1.8 Top Ten 29.6% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated December 22, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2016, the expense ratios were 0.46% for Investor Shares and 0.33% for Admiral Shares. 10 International Growth Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 11.4% 13.4% Germany 9.2 6.4 Spain 5.2 2.1 Sweden 5.1 2.0 France 4.2 6.8 Switzerland 3.2 6.3 Italy 2.6 1.4 Denmark 2.5 1.3 Netherlands 1.7 2.4 Norway 1.3 0.5 Other 1.1 2.0 Subtotal 47.5% 44.6% Pacific Japan 12.2% 16.9% Hong Kong 4.6 2.4 South Korea 2.2 3.4 Other 0.5 6.1 Subtotal 19.5% 28.8% Emerging Markets China 16.2% 6.1% India 2.6 1.9 Taiwan 1.1 2.8 Brazil 1.0 1.7 Other 1.3 6.9 Subtotal 22.2% 19.4% North America United States 7.2% 0.0% Canada 1.8 6.7 Subtotal 9.0% 6.7% Middle East Israel 1.8% 0.5% 11 International Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: August 31, 2006, Through August 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment International Growth Fund Investor Shares 8.95% 6.04% 3.87% $14,621 ••••• Spliced International Index 2.92 3.31 0.89 10,923 – MSCI International All Country Funds World Average Index ex USA 2.92 1.35 3.31 4.36 2.04 1.69 12,243 11,829 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment International Growth Fund Admiral Shares 9.07% 6.17% 4.03% $74,215 Spliced International Index 2.92 3.31 0.89 54,615 MSCI All Country World Index ex USA 2.92 3.31 2.04 61,215 See Financial Highlights for dividend and capital gains information . 12 International Growth Fund Fiscal-Year Total Returns (%): August 31, 2006, Through August 31, 2016 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 9/30/1981 -8.31% 2.31% 3.50% Admiral Shares 8/13/2001 -8.22 2.44 3.66 13 International Growth Fund Financial Statements Statement of Net Assets As of August 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (98.6%) 1 Australia (0.4%) Brambles Ltd. 10,296,636 95,175 Belgium (0.1%) Umicore SA 356,808 21,090 Brazil (1.0%) Raia Drogasil SA 4,689,149 86,662 Telefonica Brasil SA Preference Shares 4,806,200 72,468 BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 12,949,700 71,822 230,952 Canada (1.8%) Toronto-Dominion Bank 5,579,439 248,977 Canadian Pacific Railway Ltd. 701,426 107,428 Goldcorp Inc. 3,095,213 47,111 403,516 China (15.4%) Tencent Holdings Ltd. 42,018,500 1,088,904 ^,* Alibaba Group Holding Ltd. ADR 9,619,022 934,873 * Baidu Inc. ADR 4,087,784 699,297 * Ctrip.com International Ltd. ADR 6,438,702 304,872 New Oriental Education & Technology Group Inc. ADR 3,301,491 130,343 * JD.com Inc. ADR 4,724,625 120,053 China Pacific Insurance Group Co. Ltd. 24,886,600 87,189 * TAL Education Group ADR 1,408,560 84,176 3,449,707 Denmark (2.5%) * Genmab A/S 1,158,948 185,126 Novozymes A/S 3,575,387 155,111 Chr Hansen Holding A/S 1,658,818 100,649 Novo Nordisk A/S Class B 1,871,763 87,600 Vestas Wind Systems A/S 323,537 26,855 555,341 France (4.2%) Essilor International SA 1,561,734 198,936 L’Oreal SA 1,047,567 198,360 Danone SA 2,488,548 189,449 Kering 983,955 186,969 Schneider Electric SE 2,310,059 157,597 931,311 Germany (9.1%) *,2 Zalando SE 10,683,180 407,927 BASF SE 3,196,432 259,283 SAP SE 2,781,128 244,241 Bayerische Motoren Werke AG 2,189,088 190,218 GEA Group AG 2,615,420 140,128 HeidelbergCement AG 1,257,100 116,659 Fresenius Medical Care AG & Co. KGaA 1,306,342 115,476 Continental AG 523,515 109,533 Bayer AG 1,005,132 107,300 adidas AG 457,713 76,077 ^,*,2 Rocket Internet SE 2,762,933 58,836 Deutsche Telekom AG 3,284,057 54,783 *,3 HelloFresh 2,151,234 49,984 *,3,4 Home 24AG 23,630 38,841 *,3 CureVac GmbH 12,600 30,005 * MorphoSys AG 664,989 28,309 * AIXTRON SE 3,130,112 19,305 2,046,905 14 International Growth Fund Market Value • Shares ($000) Hong Kong (4.6%) AIA Group Ltd. 115,947,800 730,259 Jardine Matheson Holdings Ltd. 3,023,525 180,844 Hong Kong Exchanges and Clearing Ltd. 4,767,930 116,326 1,027,429 India (2.6%) Housing Development Finance Corp. Ltd. 7,874,012 165,097 HDFC Bank Ltd. 6,999,918 134,583 Zee Entertainment Enterprises Ltd. 12,596,830 101,386 Idea Cellular Ltd. 52,437,143 73,137 *,3 ANI Technologies 1,231 51,423 *,2,3 Flipkart G Series 338,176 34,714 *,2,3 Flipkart H Series 135,569 14,462 574,802 Indonesia (0.3%) Bank Mandiri Persero Tbk PT 90,616,100 76,665 Ireland (0.4%) Kerry Group plc Class A 1,064,490 90,519 Israel (1.8%) * Check Point Software Technologies Ltd. 2,921,261 224,178 Teva Pharmaceutical Industries Ltd. ADR 2,713,605 136,739 * Mobileye NV 957,588 46,816 407,733 Italy (2.6%) Ferrari NV 3,949,250 190,493 ^ Fiat Chrysler Automobiles NV 22,804,460 157,725 EXOR SPA 3,262,980 134,170 Intesa Sanpaolo SPA (Registered) 43,388,106 103,098 585,486 Japan (12.0%) SMC Corp. 1,483,400 418,351 SoftBank Group Corp. 6,366,800 415,334 M3 Inc. 11,432,500 342,349 Rakuten Inc. 20,963,900 264,664 Bridgestone Corp. 5,760,700 198,128 Sumitomo Mitsui Financial Group Inc. 5,147,400 180,067 Kubota Corp. 8,718,700 128,188 Sekisui Chemical Co. Ltd. 8,991,100 125,892 KDDI Corp. 3,646,700 106,610 ORIX Corp. 6,853,200 98,761 Pigeon Corp. 3,300,800 87,793 Keyence Corp. 122,400 85,894 Suzuki Motor Corp. 2,105,400 70,022 Suntory Beverage & Food Ltd. 1,542,100 61,266 FANUC Corp. 313,800 53,471 SBI Holdings Inc. 4,470,400 53,166 2,689,956 Luxembourg (0.3%) *,3 Spotify Technology SA 26,474 59,000 Mexico (0.3%) Grupo Financiero Banorte SAB de CV 13,899,786 74,803 Netherlands (1.7%) ASML Holding NV 3,210,688 342,745 Akzo Nobel NV 524,531 35,358 378,103 Norway (1.3%) Statoil ASA 6,559,592 102,906 Schibsted ASA Class A 2,449,459 77,617 DNB ASA 4,683,937 56,803 Schibsted ASA Class B 1,760,994 50,870 288,196 Other (0.2%) 5 Vanguard FTSE All-World ex-US ETF 1,128,434 50,757 Peru (0.1%) Credicorp Ltd. 153,844 24,104 Portugal (0.3%) Jeronimo Martins SGPS SA 3,627,182 58,647 South Korea (2.2%) NAVER Corp. 396,411 299,962 ^,* Celltrion Inc. 1,951,528 186,768 486,730 Spain (5.2%) Industria de Diseno Textil SA 20,350,848 721,347 Banco Bilbao Vizcaya Argentaria SA 40,351,250 250,779 * Banco Popular Espanol SA 76,855,408 103,990 Distribuidora Internacional de Alimentacion SA 12,745,795 77,850 1,153,966 Sweden (5.1%) Atlas Copco AB Class A 12,605,874 357,287 Svenska Handelsbanken AB Class A 23,952,706 308,693 * Kinnevik AB 8,819,732 216,840 15 International Growth Fund Market Value • Shares ($000) Assa Abloy AB Class B 6,766,973 136,873 ^ Elekta AB Class B 8,222,417 70,252 Alfa Laval AB 3,319,503 51,540 1,141,485 Switzerland (3.2%) Nestle SA 3,706,668 295,395 Roche Holding AG 759,168 185,313 Cie Financiere Richemont SA 2,061,828 118,845 Lonza Group AG 479,367 90,952 Syngenta AG 73,881 32,254 722,759 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 42,714,000 237,207 Thailand (0.6%) Kasikornbank PCL (Foreign) 23,270,756 132,971 United Kingdom (11.2%) ARM Holdings plc 21,115,690 470,348 Rolls-Royce Holdings plc 36,783,215 371,912 Prudential plc 13,053,677 234,825 Royal Dutch Shell plc Class A 8,041,129 197,180 Vodafone Group plc 48,779,444 147,201 Reckitt Benckiser Group plc 1,513,380 146,192 Diageo plc 5,093,683 141,173 Burberry Group plc 8,083,030 138,511 BHP Billiton plc 10,200,829 132,684 Lloyds Banking Group plc 133,065,759 103,714 Aggreko plc 7,374,149 98,696 Capita plc 5,799,519 78,874 ^,* Ocado Group plc 12,833,540 51,367 *,3 Skyscanner 366,415 49,112 * Standard Chartered plc 5,325,132 44,885 GlaxoSmithKline plc 1,999,118 43,032 Barclays plc 18,758,231 42,395 Aviva plc 4,685,940 26,445 2,518,546 United States (7.0%) * Amazon.com Inc. 927,102 713,090 * Illumina Inc. 2,297,583 386,775 MercadoLibre Inc. 1,288,232 221,576 * Tesla Motors Inc. 1,178,679 249,892 1,571,333 Total Common Stocks (Cost $18,094,143) 22,085,194 Market Value • Shares ($000) Preferred Stocks (0.5%) *,3 Internet Plus Holdings Ltd. 18,638,108 71,956 *,3,4 You & Mr. Jones 44,800,000 44,800 Total Preferred Stocks (Cost $116,756) 116,756 Temporary Cash Investments (2.6%) 1 Money Market Fund (2.5%) Vanguard Market Liquidity Fund, 0.612% 5,649,805 565,037 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.340%, 9/7/16 4,100 4,100 8 Federal Home Loan Bank Discount Notes, 0.400%, 9/16/16 2,400 2,400 Federal Home Loan Bank Discount Notes, 0.390%, 9/21/16 2,400 2,400 Federal Home Loan Bank Discount Notes, 0.375%, 9/30/16 2,000 1,999 Federal Home Loan Bank Discount Notes, 0.370%–0.400%, 10/7/16 3,800 3,799 8 Federal Home Loan Bank Discount Notes, 0.511%, 10/12/16 1,100 1,100 Federal Home Loan Bank Discount Notes, 0.400%, 10/19/16 500 500 8,10 Federal Home Loan Bank Discount Notes, 0.379%, 10/21/16 6,600 6,597 10 United States Treasury Bill, 0.318%, 10/20/16 5,300 5,298 28,193 Total Temporary Cash Investments (Cost $593,184) 593,230 Total Investments (101.7%) (Cost $18,804,083) 22,795,180 16 International Growth Fund Amount ($000) Other Assets and Liabilities (-1.7%) Other Assets Investment in Vanguard 1,889 Receivables for Investment Securities Sold 64,189 Receivables for Accrued Income 56,243 Receivables for Capital Shares Issued 8,990 Other Assets 7 18,046 Total Other Assets 149,357 Liabilities Payables for Investment Securities Purchased (76,435) Collateral for Securities on Loan (400,650) Payables for Capital Shares Redeemed (7,481) Payables to Investment Advisor (9,494) Payables to Vanguard (39,810) Other Liabilities (7,066) Total Liabilities (540,936) Net Assets (100%) 22,403,601 At August 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 18,679,978 Undistributed Net Investment Income 225,153 Accumulated Net Realized Losses (492,026) Unrealized Appreciation (Depreciation) Investment Securities 3,991,097 Futures Contracts 1,166 Forward Currency Contracts 758 Foreign Currencies (2,525) Net Assets 22,403,601 Investor Shares—Net Assets Applicable to 299,363,249 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,699,874 Net Asset Value Per Share— Investor Shares $22.38 Admiral Shares—Net Assets Applicable to 220,586,059 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 15,703,727 Net Asset Value Per Share— Admiral Shares $71.19 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $386,245,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.1% and 2.1%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $515,939,000, representing 2.3% of net assets. 3 Restricted securities totaling $444,297,000, representing 2.0% of net assets. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Includes $400,650,000 of collateral received for securities on loan. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 9 Securities with a value of $3,528,000 have been segregated as collateral for open forward currency contracts. The fund posted additional collateral of $982,000 on the next business day. 10 Securities with a value of $7,797,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 International Growth Fund Statement of Operations Year Ended August 31, 2016 ($000) Investment Income Income Dividends 1 378,072 Interest 1,281 Securities Lending—Net 28,385 Total Income 407,738 Expenses Investment Advisory Fees—Note B Basic Fee 30,775 Performance Adjustment 7,402 The Vanguard Group—Note C Management and Administrative—Investor Shares 16,759 Management and Administrative—Admiral Shares 18,478 Marketing and Distribution—Investor Shares 1,240 Marketing and Distribution—Admiral Shares 1,244 Custodian Fees 2,998 Auditing Fees 46 Shareholders’ Reports—Investor Shares 88 Shareholders’ Reports—Admiral Shares 78 Trustees’ Fees and Expenses 33 Total Expenses 79,141 Net Investment Income 328,597 Realized Net Gain (Loss) Investment Securities Sold (228,710) Futures Contracts (18,852) Foreign Currencies and Forward Currency Contracts (2,462) Realized Net Gain (Loss) (250,024) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,768,049 Futures Contracts 13,366 Foreign Currencies and Forward Currency Contracts 3,826 Change in Unrealized Appreciation (Depreciation) 1,785,241 Net Increase (Decrease) in Net Assets Resulting from Operations 1,863,814 1 Dividends are net of foreign withholding taxes of $2
